DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YASUMOTO (2014/0134986 A1).


As per claim 32  YASUMOTO disclosed an activation system between two physical cell phones comprising: a) a first cell phone being a smartphone (Figure. 1 Element 10, paragraph.38) {Master Terminal for example mobile phone with the ability to communicate over WAN for example GSM or LTE}; b) a second cell phone being a spare cell phone (Figure.2, element 20, paragraphs.41, 42 and 43) {Slave Terminal for example mobile PC, smartphone, PDA etc. with the ability to communicate over WAN for example GSM or LTE}; c) a single phone number (paragraph.4) {SIM card with an associated phone number}; d) an access toggle which activates and turns on the single phone number on the spare cell phone and inactivates and turns off the single phone number on the smartphone wherein the first and second cell phones synch to store the same contact information with the single common phone number (paragraph.68) { The communication migrator (migration unit) 105 activate a duplicated SIM card 22 in the PC 20, and deactivates the SIM card 12 in the mobile phone 10, for disconnecting the connection between the mobile phone 10 and the wireless WAN communication base station 40 and migrating the wireless WAN communication to the PC 20.  In other words, the communication migrator (migration unit) 105 initiates a wireless WAN communication between the wireless WAN communication base station 40 and the PC 20, in place of the wireless WAN communication between the mobile phone 10 and the wireless WAN communication base station 40} and wherein the user can use the spare cell phone in high-risk activity, where an expensive smartphone can be damaged while not losing the ability to communicate. {Underlined limitation is not given any patentable weight because high risk activity usage (Mountain climbing, sky diving, water sports etc.) of a cell phone is intended use and smartphone being expensive or cheap is a personal choice}. 



As per claim 33 an activation method for controlling activation between two physical cell phones comprising:

Step 1: Obtaining a first cell phone being a smartphone (Figure. 1 Element 10, paragraph.38) {Master Terminal for example mobile phone with the ability to communicate over WAN for example GSM or LTE};

Step 2: Obtaining a second cell phone being a spare cell phone (Figure.2, element 20, paragraphs.41, 42 and 43) {Slave Terminal for example mobile PC, smartphone, PDA etc. with the ability to communicate over WAN for example GSM or LTE};

Step 3: Obtaining a single phone number (paragraph.4) {SIM card with an associated phone number}; and 

Step 4: Activating the single phone number on the spare cell phone by a toggle and contemporaneously inactivating the single phone number on the smartphone wherein the first and second cell phones synch to store the same contact information with the single common phone number (paragraph.68) { The communication migrator (migration unit) 105 activate a duplicated SIM card 22 in the PC 20, and deactivates the SIM card 12 in the mobile phone 10, for disconnecting the connection between the mobile phone 10 and the wireless WAN communication base station 40 and migrating the wireless WAN communication to the PC 20.  In other words, the communication migrator (migration unit) 105 initiates a wireless WAN communication between the wireless WAN communication base station 40 and the PC 20, in place of the wireless WAN communication between the mobile phone 10 and the wireless WAN communication base station 40} and wherein the user can use the spare cell phone in high-risk activity, where an expensive smartphone can be damaged while not losing the ability to communicate. {Underlined limitation is not given any patentable weight because high risk activity (Mountain climbing, sky diving, water sports etc.) usage of cell phone is intended use and smartphone being expensive or cheap is a personal choice}. 

Priority
For the record, the entire disclosure (single page) of the provisional application (62/284454) is provided below. 


    PNG
    media_image1.png
    608
    806
    media_image1.png
    Greyscale

Applicant’s arguments with respect to claim(s) 32 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647